REMINGTON SUPPLEMENTAL SAVINGS PLAN


(EFFECTIVE JANUARY 1, 1998)


AMENDED AND RESTATED AS OF


AUGUST 2006

 




TABLE OF CONTENTS

      PAGE   ARTICLE I Introduction  1     1.1 Name  1     1.2 Purpose  1    
1.3 Administration of the Plan  1   ARTICLE II Definitions  2     2.1 "Basic
Plan"  2     2.2 "Code"  2     2.3 "Committee"  2     2.4 "Company"  2     2.5
"Compensation"  2     2.6 "Effective Date"  2     2.7 "Employer"  2     2.8
"ERISA"  3     2.9 "Participant"  3     2.10 "Plan"  3     2.11"Plan Year"  3  
  2.12 "Related Company"  3     2.13 "Retirement Deferral Account"  3     2.14
"Section" 409A  3     2.15 "Subsidiary"  3   2.16 "Unforeseeable Emergency"  3  
  2.17 "Year of Service"  4     ARTICLE III Plan Participation  4     ARTICLE IV
Deferrals and Contributions  4     4.1 Deferral Election  4     4.2 Retirement
Deferral Account  5     ARTICLE V Earnings on Account Balances  6     5.1
Crediting of Deferrals  6     5.2 Earnings  6     ARTICLE VI Establishment of
Trust  6     6.1 Establishment of Trust  6     6.2 Status of Trust  7    
ARTICLE VII Distribution of Account Balances  7  

i



            7.1 Vesting  7     7.2 Form of Distribution of Accounts  7     7.3
Unforeseeable Emergency  7     7.4 Involuntary Distributions  8     7.5
Designation of Beneficiaries  8     ARTICLE VIII Amendment or Termination  9    
8.1 Amendment  9     8.2 Plan Termination  9     ARTICLE IX General Provisions 
9     9.1 Non-Alienation of Benefits  9     9.2 Withholding for Taxes  10    
9.3 Immunity of Committee Members  10     9.4 Plan not to Affect Employment
Relationship  10     9.5 Subordination of Rights  11     9.6 Notices  11     9.7
Gender and Number; Headings  11     9.8 Controlling Law  11     9.9 Successors 
11     9.10 Severability  12     9.11 Good Faith Compliance with Section 409A 
12     9.12 Action by Company  12  

ii




REMINGTON SUPPLEMENTAL SAVINGS PLAN

ARTICLE I

Introduction

                 1.1 Name. The name of the Plan shall be the "Remington
Supplemental Savings Plan."

                 1.2 Purpose. This Plan shall constitute an unfunded arrangement
established and maintained for the purpose of providing deferred compensation to
a select group of management or highly compensated employees (as defined for
purposes of Title I of the ERISA).

                 1.3 Administration of the Plan. The Plan shall be administered
by the Committee. The Committee’s duties and authority under the Plan shall
include (i) the interpretation of the provisions of the Plan, (ii) the adoption
of any rules and regulations which may become necessary or advisable in the
operation of the Plan, (iii) the making of such determinations as may be
permitted or required pursuant to the Plan, and (iv) the taking of such other
actions as may be required for the proper administration of the Plan in
accordance with its terms. Any decision of the Committee with respect to any
matter within the authority of the Committee shall be final, binding and
conclusive upon each Employer and each Participant, former Participant,
designated beneficiary, and each person claiming under or through any
Participant or designated beneficiary, and no additional authorization or
ratification by the Board of Directors or stockholders of any Employer shall be
required. Any action by the Committee with respect to any one or more
Participants shall not be binding on the Committee as to any action to be taken
with respect to any other Participant. Committee members may be Participants,
but no member of the Committee may participate in any decision directly
affecting the computation of his benefits or rights under the Plan. Each
determination required or permitted under the Plan shall be made by the
Committee in the sole and absolute discretion of the Committee.

 



ARTICLE II

Definitions

                 2.1 “Basic Plan” means (i) for Plan Years ending on or prior to
December 31, 2005, the Remington Savings and Investment Plan and (ii) for Plan
Years commencing on or after January 1, 2006, the Remington Arms Company 401(k)
Plan.

                 2.2 “Code” means the Internal Revenue Code of 1986, as amended.

                2.3 “Committee” means the persons who have been designated, from
time to time, by the Board of Directors of the Company to administer the plan.

                2.4 “Company” means Remington Arms Company, Inc. or its
successors or assigns under the Plan.

                2.5 “Compensation” shall have the meaning given in (i)
section 1.1 the Remington Savings and Investment Plan, for Plan Years commencing
ending on or prior to December 31, 2005 and (ii) section 1.1 of the Remington
Arms Company 401(k) Plan, for Plan Years commencing on or after January 1, 2006.

                2.6 “Effective Date” means January 1, 1998.

                2.7 “Employer” means any Subsidiary or other Related Company of
either the Company or a Subsidiary which adopts the Plan with the approval of
the Company.

2



                2.8 “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

                2.9 “Participant” means any eligible person who is participating
under the Plan pursuant to Article III.

                2.10 “Plan” means this Remington Supplemental Savings Plan, as
amended from time to time.

                2.11 “Plan Year” means the calendar year.

                2.12 “Related Company” means, with respect to any Employer, that
Employer and any corporation, trade or business which is, together with that
Employer, a member of the same controlled group of corporations, a trade or
business under common control, or an affiliated service group within the meaning
of Code section 414 (b), (c), (m) or (o).

                2.13 “Retirement Deferral Account” means the deferred
compensation account maintained with respect to each Participant as set forth in
Section 4.2 of the Plan.

                2.14 “Section 409A” means Section 409A of the Code and the
rules, regulations and other guidance promulgated thereunder, as the same may be
amended from time to time.

                2.15 “Subsidiary”means a company which is 50% or more owned,
directly or indirectly, by the Company.

                2.16 “Unforeseeable Emergency” means an unforeseeable emergency
as such event is defined for purposes of Section 409A.

3



                2.17 “Year of Service” means a year of service as such term is
defined for vesting purposes under the Basic Plan and includes all vesting
service recognized under the Basic Plan.

ARTICLE III

Plan Participation

        The Chief Executive Officer of the Company shall designate, in writing,
each person that is eligible to participate under this Plan (a “Participant”).
Only those employees of Employers who are in a select group of management or are
highly compensated (within the meaning of Title I of ERISA) may be designated as
eligible to participate under this Plan.

ARTICLE IV

Deferrals and Contributions

                4.1 Deferral Election.   

(a)

Each Participant may elect to enter into a salary reduction agreement with an
Employer prior to the first day of each Plan Year (or within 30 days of becoming
eligible for participation (as defined in Section 490A) in this Plan with
respect to a Participant’s initial year of participation) in which the
Compensation to which the salary reduction election relates is earned. Each
Participant’s salary reduction percentage election must be in a whole percentage
of Compensation. Each salary deferral election must be filed with the Committee
in the manner required by the Committee. Completion of such election form shall
evidence the Participant’s authorization of his Employer to reduce his
Compensation by the percentage of Compensation specified in the election.


(b)

The election to defer the receipt of Compensation shall thereafter be
irrevocable for such Plan Year. If no election is made with respect to any Plan
Year for which services have been rendered, the Participant shall be deemed to
have elected not to defer any of his Compensation earned with respect to such
Plan Year.


4



(c)

A Participant’s salary reduction percentage under this Plan and the percentage
of his Compensation contributed as “Tax — Deferred Contributions” under the
Basic Plan may not exceed the maximum allowable salary reduction percentage
applicable to such Participant’s Compensation under the Basic Plan for the Plan
Year. As soon as practicable after the end of the Plan Year, the Committee will
perform actual deferral percentage, actual contribution percentage and multiple
use testing to determine the maximum amount of additional elective contributions
that could be made for such Plan Year, consistent with Section 402 (g) of the
Code, on behalf of each Participant as a Participant in the Basic Plan. As soon
as practicable thereafter, but in no event later than March 15 of the Plan Year
following such Plan Year, the lesser of the maximum allowable contribution so
determined or the Participant’s salary deferral under the Plan for the such Plan
Year will be deemed paid to the Participant and will be contributed to the Basic
Plan as an elective contribution. No earnings credited under the Plan will be
contributed to the Basic Plan. All such elective contributions made to the Basic
Plan shall result in corresponding reductions to each affected Participant’s
Retirement Deferral Account under the Plan.


    (d)        Notwithstanding the immediately preceding clause (c), for Plan
Years commencing on or after January 1, 2007, a Participant’s salary reduction
percentage under this Plan shall not exceed (i) the maximum allowable salary
reduction percentage applicable to such Participant’s Compensation under the
Basic Plan for the Plan Year minus (ii) the percentage of his Compensation for
the Plan Year such Participant could contribute as “Tax-Deferred Contributions”
under the Basic Plan.


                4.2 Retirement Deferral Account. The Committee shall establish
and maintain a deferred compensation account (the “Retirement Deferral Account”)
with respect to each Participant who has elected to defer Compensation to such
Retirement Deferral Account under this Article IV. The Participant’s Retirement
Deferral Account shall be a bookkeeping account maintained by the Company and
shall reflect the amount of Compensation the Participant has elected to defer,
and shall be credited or charged with the deemed investment earnings and losses
thereon, if any, in accordance with Article V.

5



ARTICLE V

Earnings on Account Balances

                5.1 Crediting of Deferrals. The Company shall credit all
deferred compensation to the Participant’s Retirement Deferral Account within a
reasonable period following the date the deferrals would have been paid to the
Participant if the Participant had not made a deferral election under Article IV
of the Plan.

                5.2 Earnings. Each Participant’s Retirement Deferral Account
will be credited with earnings as of December 31 of each Plan Year (or such
earlier date that a Participant retires or terminates employment) in an amount
equal to the weighted average of such Participant’s Retirement Deferral Account
during the Plan Year multiplied by an interest rate equal to the prime rate (as
published in the Wall Street Journal on the last business day of such Plan Year
(or such earlier date that the Participant retires or terminates employment))
plus two percent.

ARTICLE VI

Establishment of Trust

                6.1 Establishment of Trust. The Company may, in its sole
discretion, establish a grantor trust, as described under Section 671 of the
Code, which is subject to the claims of the general creditors of the Company,
for the purpose of accumulating assets to provide for the obligations hereunder.
The establishment of such a trust shall not affect the Company’s’ liability to
pay benefits hereunder except that the Company’s liability shall be offset by
any payments actually made to a Participant under such a trust in the event such
a trust is established. The amount to be contributed shall be determined by the
Company and the investment of such assets shall be in accordance with the trust
document.

6



                6.2 Status of Trust. Participants shall have no direct or
secured claim in any asset of the trust or in specific assets of the Company and
will have the status of general unsecured creditors of the Company for any
amounts due under this Plan. Trust assets and income will be subject to the
claims of the Company’s creditors.

ARTICLE VII

Distribution of Account Balances

                7.1 Vesting. A Participant’s benefit under his Retirement
Deferral Account shall be 100% vested and nonforfeitable and shall be
distributable to the Participant or, in the event of the Participant’s death, to
his beneficiary, as provided in Section 7.2 below.

                7.2 Form of Distribution of Accounts. On the earlier of the
business day following each Participant’s separation from service (as defined in
Section 409A) with all Employers (or as soon as reasonably practicable
thereafter) and a specified date selected by the Participant at the time of his
or her election to defer the receipt of compensation, each Participant’s benefit
under this Plan shall be distributed in a lump sum payment; provided, however,
that each Participant may make an election during the 2006 Plan Year to receive
a distribution of the full balance of his or her Retirement Deferral Account on
a specified date occurring after the last day of the 2006 Plan Year.

                7.3 Unforeseeable Emergency. A Participant may request, in such
manner as may be satisfactory to the Committee, that the Committee authorize a
distribution to such Participant in the event of an Unforseeable Emergency. Any
such distribution shall be for the sole purpose of enabling such Participant to
meet his immediate and severe financial needs arising as a result of such
Unforeseeable Emergency. Children’s educational expenses and the purchase or
improvement of a residence are specifically excluded as events deemed to
constitute an emergency for purposes of this Section. If the Committee, in its
discretion, authorizes such a payment, the Committee shall distribute to such
Participant, within a reasonable time, an amount determined by the Committee in
its discretion to be necessary to alleviate the Unforeseeable Emergency. Such
amount may include amounts necessary to pay taxes reasonably anticipated as a
result of the distribution, but may not exceed the balance of the Participant’s
Retirement Deferral Account as of the date of distribution. In making its
determination, the Committee shall take into account the extent to which such
Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).

7



                7.4 Involuntary Distributions. Notwithstanding the foregoing
provisions of this Article VII, in the event of a determination by the Internal
Revenue Service (or, should the Company challenge such determination in a court
of law, a final judicial determination) that the Plan fails to meet the
requirements of Section 409A, the Committee may on its own initiative authorize
the Company to distribute to any Participant (or to a designated beneficiary in
the event of the Participant’s death) an amount of the Participant’s Retirement
Deferral Account equal to the amount required to be included by the Participant
in his or her income as a result of such determination.

                7.5 Designation of Beneficiaries. Each Participant may name any
person (who may be named concurrently, contingently or successively) to whom the
Participant’s Retirement Deferral Account under the Plan are to be paid if the
Participant dies before his Retirement Deferral Account is fully distributed.
Each such beneficiary designation will revoke all prior designations by the
Participant, shall not require the consent of any previously named beneficiary,
shall be in a form prescribed by the Committee and will be effective only when
filed with the Committee during the Participant’s lifetime. If a Participant
fails to designate a beneficiary before his death, as provided above, or if the
beneficiary designated by a Participant dies before the date of the
Participant’s death or before complete payment of the Participant’s Retirement
Deferral Account, the Committee, in its discretion, may pay the Participant’s
Retirement Deferral Account to either (i) one or more of the Participant’s
relatives by blood, adoption or marriage and in such proportions as the
Committee determines, or (ii) the legal representative or representatives of the
estate of the last to die of the Participant and his designated beneficiary.

8



ARTICLE VIII

Amendment or Termination

                8.1 Amendment. The Company, in its discretion, shall have the
right to amend the Plan from time to time except that no such amendment shall,
without the consent of the Participant to whom amounts have been credited to his
Retirement Deferral Account, adversely affect the Participant’s (and his
beneficiary’s) right to payments of such amounts.

                8.2 Plan Termination. The Company may in its discretion,
terminate the Plan at any time, however, no such termination shall alter a
Participant’s (and his beneficiary’s) right to the amounts previously credited
to his Retirement Deferral Account.

ARTICLE IX

General Provisions

                9.1 Non-Alienation of Benefits. A Participant’s rights to the
amount credited to his Retirement Deferral Account under the Plan shall not be
grantable, transferable, pledgeable or otherwise assignable, in whole or in
part, by the voluntary or involuntary acts of any person, or by operation of
law, and shall not be liable or taken for any obligation of such person. Any
such attempted grant, transfer, pledge or assignment shall be null and void and
without any legal effect.

9



                9.2 Withholding for Taxes. Notwithstanding anything contained in
this Plan to the contrary, each Employer shall withhold or shall cause its agent
to withhold from any distribution made under the Plan such amount or amounts as
may be required for purposes of complying with the tax withholding provisions of
the Code or any state’s income tax act for purposes of paying any estate,
inheritance or other tax attributable to any amounts distributable or creditable
under the Plan.

                9.3 Immunity of Committee Members. The members of the Committee
may rely upon any information, report or opinion supplied to them by any officer
of an Employer or any legal counsel, independent public accountant or actuary,
and shall be fully protected in relying upon any such information, report or
opinion. No member of the Committee shall have any liability to an Employer or
any Participant, former Participant, designated beneficiary, person claiming
under or through any Participant or designated beneficiary or other person
interested or concerned in connection with any decision made by such member
pursuant to the Plan which was based upon any such information, report or
opinion if such member relied thereon in good faith.

                9.4 Plan not to Affect Employment Relationship. Neither the
adoption of the Plan nor its operation shall in any way affect the right and
power of any Employer to dismiss or otherwise terminate the employment or change
the terms of the employment or amount of compensation of any Participant at any
time for any reason or without cause. By accepting any payment under this Plan,
each Participant, former Participant, designated beneficiary and each person
claiming under or through such person, shall be conclusively bound by any action
or decision taken or made under the Plan by the Committee.

10



                9.5 Subordination of Rights. At the Committee’s request, each
Participant or designated beneficiary shall sign such documents as the Committee
may require in order to subordinate such Participant’s or designated
beneficiary’s rights under the Plan to the rights of such other creditors of the
Company as may be specified by the Committee.

                9.6 Notices. Any notice required to be given by the Company or
the Committee hereunder shall be in writing and shall be delivered in person or
by registered mail, return receipt requested. Any notice given by registered
mail shall be deemed to have been given upon the date of delivery, correctly
addressed to the last known address of the person to whom such notice is to be
given.

                9.7 Gender and Number; Headings. Wherever any words are used
herein in the masculine gender they shall be construed as though they were also
used in the feminine gender in all cases here they would so apply, and wherever
any words are used herein in the singular form they shall be construed as though
they were also used in the plural form in all cases where they would so apply.
Headings of sections and subsections of the Plan are inserted for convenience of
reference and are not part of the Plan and are not to be considered in the
construction thereof.

                9.8 Controlling Law. The Plan shall be construed in accordance
with the internal laws of the State of North Carolina.

                9.9 Successors. The Plan is binding on all persons entitled to
benefits hereunder and their respective heirs and legal representatives, on the
Committee and its successor, whether by way of merger, consolidation, purchase
or otherwise.

11



                9.10 Severability. If any provision of the Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provision of the Plan, and the Plan shall be enforced as if
the invalid provisions had never been set forth therein.

                9.11 Good Faith Compliance with Section 409A. This Plan is
intended to be operated in good faith compliance with Section 409A, including,
for years ending on or prior to December 31, 2006, any applicable transition
rules or guidance thereunder.

                9.12 Action by Company. Any action required or permitted by the
Company under the Plan shall be by resolution of its Board of Directors or by a
duly authorized committee of its Board of Directors, or by a person or persons
authorized by resolution of its Board of Directors or such committee.

12

